
	
		II
		112th CONGRESS
		1st Session
		S. 553
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Mr. Graham (for himself,
			 Mr. Chambliss, Mr. McCain, Ms.
			 Ayotte, and Mr. Burr)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the review of challenges to the detention
		  of unprivileged enemy belligerents and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Detention of Unprivileged Enemy
			 Belligerents Act.
		2.Statement of
			 authority
			(a)In
			 generalCongress reaffirms that the United States is in an armed
			 conflict with al Qaeda, the Taliban, and associated forces and that those
			 entities continue to pose a threat to the United States and its citizens, both
			 domestically and abroad.
			(b)AuthorityCongress
			 reaffirms that the President is authorized to detain unprivileged enemy
			 belligerents in connection with the continuing armed conflict with al Qaeda,
			 the Taliban, and associated forces, regardless of the place of capture, until
			 the termination of hostilities.
			(c)Rule of
			 constructionThe authority under section 2256 of title 28, United
			 States Code (as amended by section 3(a)), shall not be construed to alter or
			 limit the authority of the President under the Constitution of the United
			 States to detain belligerents in the continuing armed conflict with al Qaeda,
			 the Taliban, and associated forces, or in any other armed conflict.
			3.Habeas corpus
			 review for certain unprivileged enemy belligerents
			(a)Habeas corpus
			 reviewChapter 153 of title 28, United States Code, is amended by
			 striking section 2256, as added by section 250 of the Act entitled An
			 Act to establish a uniform Law on the Subject of Bankruptcies, approved
			 November 6, 1978 (Public Law 95–598; 92 Stat. 2672), and inserting the
			 following:
				
					2256.Habeas corpus
				review for certain unprivileged enemy belligerents
						(a)DefinitionsIn
				this section—
							(1)the term
				attorney for the Government means the attorney representing the
				United States in a habeas corpus proceeding under this section;
							(2)the term
				coalition partner, with respect to hostilities engaged in by the
				United States, means any State or armed force directly engaged along with the
				United States in such hostilities or providing direct operational support to
				the United States in connection with such hostilities;
							(3)the term
				covered individual means an individual who—
								(A)(i)is held by the United
				States at Naval Station, Guantanamo Bay, Cuba; or
									(ii)the United States otherwise holds
				or seeks to hold as an unprivileged enemy belligerent; and
									(B)is subject to the
				habeas corpus jurisdiction of the Federal courts;
								(4)the term
				hostilities means any conflict subject to the laws of war;
							(5)the term
				privileged belligerent means an individual belonging to one of the
				eight categories enumerated in Article 4 of the Geneva Convention Relative to
				the Treatment of Prisoners of War, done at Geneva August 12, 1949 (6 UST 3316);
				and
							(6)the term
				unprivileged enemy belligerent means an individual (other than a
				privileged belligerent) who—
								(A)has engaged in
				hostilities against the United States or its coalition partners;
								(B)has purposefully
				and materially supported hostilities against the United States or its coalition
				partners; or
								(C)was a member of,
				part of, or operated in a clandestine, covert, or military capacity on behalf
				of the Taliban, al Qaeda, or associated forces.
								(b)Jurisdiction
				and venue
							(1)In
				generalThe United States District Court for the District of
				Columbia (in this section referred to as the District Court) shall
				have exclusive jurisdiction of, and shall be the exclusive venue for
				consideration of, all applications for habeas corpus by or on behalf of any
				covered individual that is pending on or filed on or after the date of
				enactment of the Detention of Unprivileged
				Enemy Belligerents Act.
							(2)Scope of
				jurisdictionAn application for habeas corpus filed under
				paragraph (1) by or on behalf of a covered individual—
								(A)may challenge the
				legality of the continued detention of the covered individual; and
								(B)may not include
				any other claim relating to the detention, transfer, treatment, trial, or
				conditions of confinement of the covered individual or any other action against
				the United States or its agents.
								(3)Consolidated
				motions practiceAll applications for a writ of habeas corpus by
				or on behalf of a covered individual brought after the date of enactment of the
				Detention of Unprivileged Enemy Belligerents
				Act shall be consolidated before the Chief Judge of the District
				Court or a designee of the Chief Judge for consolidated proceedings and
				determinations on common questions of fact or law, including questions
				concerning the procedures to be conducted on the applications.
							(4)TransferConsistent
				with section 1404(a) of this title, any court of the United States shall
				transfer a case within the exclusive jurisdiction of the District Court under
				this section.
							(c)Notice of
				organizations considered associated forces
							(1)In
				generalIn a proceeding instituted by an application for habeas
				corpus by or on behalf of a covered individual under subsection (b)(1), the
				Government may provide notice to the District Court that the Government
				considers a particular organization or organizations to be among the associated
				forces of al Qaeda or the Taliban.
							(2)Deference to
				the executiveIn determining whether a particular organization is
				among the associated forces of al Qaeda or the Taliban, the District Court
				shall give utmost deference to the inclusion of the organization in a notice
				under this subsection.
							(d)Procedures
							(1)Burden of
				proof
								(A)In
				generalIn a proceeding instituted by an application for habeas
				corpus by or on behalf of a covered individual under subsection (b)(1), the
				burden shall be on the Government to submit a return in the form of a written
				declaration describing the factual basis upon which the Government is detaining
				the covered individual.
								(B)Burden of
				proofThe burden shall be on the Government to prove that there
				is probable cause to believe that the covered individual is an unprivileged
				enemy belligerent.
								(C)Rule of
				constructionThe standard and burden under this paragraph shall
				not be construed to impose or imply the existence of a standard or burden on
				the detention power of the President for any other purpose or in any other
				proceeding.
								(D)Presumptions
				related to membership
									(i)Presumption
				related to attendance at a training campUpon a determination
				that the Government has proved that there is probable cause to believe that a
				covered individual received and executed orders from members of the Taliban, al
				Qaeda, or associated forces at a military-style training camp, or attended a
				military-style training camp or guesthouse of the Taliban, al Qaeda, or
				associated forces, there shall be a rebuttable presumption that the covered
				individual is an unprivileged enemy belligerent.
									(ii)Presumption
				against withdrawal of membership
										(I)In
				generalUpon a determination that the Government has proved that
				there is probable cause to believe that a covered individual was an
				unprivileged enemy belligerent at a particular time prior to the individual's
				capture, there shall be a rebuttable presumption that the covered individual
				remained an unprivileged enemy belligerent at the time of such capture.
										(II)Rebuttal of
				presumption related to membershipA covered individual may rebut
				the presumption under subclause (I) only by showing that the covered individual
				took affirmative action to withdraw from the organization in question prior to
				the individual's capture.
										(III)LimitationA
				covered individual who was an unprivileged enemy belligerent at the time of the
				individual's capture shall remain subject to detention under this chapter,
				without regard to any argument or evidence that the covered individual sought
				to withdraw from the organization in question after such capture.
										(E)Order
									(i)Denial of
				applicationIf the District Court finds that the Government has
				met its burden of proof under subparagraph (B), then the District Court shall
				deny the application for habeas corpus.
									(ii)Grant of
				applicationIf the District Court finds that the Government has
				failed to prove that there is probable cause to believe that the covered
				individual is an unprivileged enemy belligerent, then the District Court shall
				grant the application for habeas corpus and order the release of the covered
				individual.
									(2)Discovery
								(A)Scope of
				discovery
									(i)In
				generalSubject to subparagraph (B), a covered individual may
				request from the Government as the discovery relating to a habeas corpus
				proceeding under this section, and if requested by a covered individual, the
				Government shall provide—
										(I)any documents or
				objects in the possession of the Government that the Government relies upon to
				justify detention;
										(II)any reasonably
				available evidence in the possession of the Government that tends materially to
				undermine the information presented to support the justification of the
				Government for detaining the covered individual; and
										(III)all statements,
				whether oral, written, or recorded, made or adopted by the covered individual
				that are known to the attorney for the Government and directly related to the
				information in the return submitted by the Government.
										(ii)Reasonably
				available evidence definedIn this subparagraph, the term
				reasonably available evidence means—
										(I)evidence
				contained in any information reviewed by Government attorneys preparing factual
				returns for covered individuals; and
										(II)evidence
				discovered by Government attorneys while litigating habeas corpus petitions
				filed by covered individuals.
										(B)Protection of
				national security information
									(i)GenerallyClassified
				information shall be protected and is privileged from disclosure in habeas
				corpus proceedings relating to a covered individual. The rule under this
				subparagraph applies to all stages of any proceeding relating to an application
				for habeas corpus filed under subsection (b)(1).
									(ii)SubstituteIf
				any information described in subparagraph (A) is classified, the attorney for
				the Government shall either—
										(I)provide the
				covered individual with an adequate substitute, to the extent practicable and
				consistent with national security; or
										(II)make the
				classified information available to properly cleared counsel for the covered
				individual.
										(iii)Nondisclosure
				of classified informationUnder no circumstances shall the
				Government be required to provide a covered individual, or any other person
				detained as an unprivileged enemy belligerent, with access to classified
				information as part of a habeas corpus proceeding under this section.
									(iv)Sources and
				methodsThe Government shall not be required to disclose the
				classified sources, methods, or activities by which the Government acquired
				information described in subparagraph (A). The District Court may require the
				Government to present, to the extent practicable and consistent with national
				security, an unclassified summary of the sources, methods, or activities by
				which the Government acquired such information.
									(v)OrderUpon
				motion of the Government, the District Court shall issue an order to protect
				against the disclosure of any classified information.
									(vi)Ex parte and
				in camera reviewIf the Government seeks to protect classified
				information from disclosure pursuant to the protections of this subparagraph,
				the court shall review the Government's submission ex parte and in
				camera.
									(vii)Interlocutory
				appealThe Government may take an interlocutory appeal from a
				decision of the District Court relating to the disclosure of classified
				information subject to the same expedited procedures that would apply to such
				an appeal pursuant to section 7 of the Classified Information Procedures Act
				(18 U.S.C. App.).
									(3)Evidence
								(A)Considerations
									(i)In
				generalThe District Court shall consider the totality of the
				circumstances and the evidence as a whole in determining whether the Government
				has carried its burden as required by this subsection.
									(ii)AnalysisIn
				considering whether the Government has carried its burden as required by this
				subsection, the District Court shall not require that each piece of the
				Government’s evidence bear weight without regard to any other evidence in the
				case.
									(B)Rebuttable
				presumption of authenticityAny evidence relied upon by the
				Government in its declaration shall be subject to a rebuttable presumption that
				such evidence is authentic.
								(C)Evidentiary
				hearing
									(i)In
				generalTo the maximum extent possible, habeas corpus proceedings
				under this section shall be decided on the basis of a written return and a
				written declaration. The District Court may grant an evidentiary hearing only
				after considering whether such a hearing would enable the covered individual to
				prove that the application’s factual allegations, if true, would entitle the
				covered individual to relief. If the record before the District Court refutes
				the factual allegations in the application, the District Court is not required
				to hold a hearing.
									(ii)AdmissibilityThe
				rules concerning the admissibility of evidence in Federal civil or criminal
				trials shall not apply to the presentation and consideration of information at
				any evidentiary hearing under this section. The District Court may consider any
				probative evidence, including hearsay from military, intelligence, and law
				enforcement sources. The District Court may consider the reliability of hearsay
				evidence, as determined by the totality of the circumstances, for the purposes
				of determining its probative weight, but not its admissibility.
									(iii)Witness
				productionThe District Court may grant a motion for oral
				testimony relating to an evidentiary hearing pursuant to this paragraph only if
				the District Court finds by clear and convincing evidence that military and
				intelligence operations would not be harmed by the production of the witness
				and oral testimony would be likely to provide a material benefit to the
				resolution by the District Court of the disputed matter.
									(4)Voluntariness
				of statements
								(A)Exclusion of
				statements obtained by torture or cruel, inhuman, or degrading
				treatmentNo statement obtained by the use of torture or by
				cruel, inhuman, or degrading treatment (as defined by section 1003 of the
				Detainee Treatment Act of 2005 (42 U.S.C. 2000dd)), whether or not under color
				of law, shall be admissible in a proceeding to consider an application for
				habeas corpus by or on behalf of any covered individual under this section,
				except against a person accused of torture or such treatment as evidence that
				the statement was made.
								(B)In
				generalA statement of the covered individual applying for habeas
				corpus may be admitted into evidence in a proceeding considering the
				application for habeas corpus only upon a finding that—
									(i)the statement was
				made incident to lawful conduct during military operations at the point of
				capture or during closely related active combat engagement, and the interests
				of justice would best be served by admission of the statement into
				evidence;
									(ii)the statement
				was made incident to lawful interrogation conducted by authorized personnel
				of—
										(I)a Federal, State,
				or local law enforcement agency; or
										(II)a department or
				agency of the United States;
										(iii)the statement
				was made voluntarily and incident to lawful interrogation conducted by
				authorized personnel of a foreign government, entity, or law enforcement or
				intelligence agency; or
									(iv)the statement
				was voluntarily made.
									(C)Determination
				of voluntarinessIn determining whether a statement was
				voluntarily made, the District Court shall consider the totality of the
				circumstances, including, as appropriate, the following:
									(i)The details of
				the making of the statement, accounting for the circumstances of the conduct of
				military and intelligence operations during or in relation to
				hostilities.
									(ii)The relevant
				characteristics of the applicant, such as military training, age, and education
				level.
									(iii)Any lapse of
				time, change of location, or change in personnel questioning the applicant
				between the statement sought to be admitted and any prior questioning of the
				applicant.
									(D)Statements
				before Combat Status Review Tribunal or Administrative Review
				BoardThere shall be a rebuttable presumption in favor of the
				voluntariness of statements against interest made before a Combat Status Review
				Tribunal, Administrative Review Board, or comparable review board, or as a
				result of treatment in compliance with the Army Field Manual.
								(E)ReliabilityThere
				shall be a rebuttable presumption in favor of the reliability of statements
				against interest made during or as a result of interrogation conducted pursuant
				to the Army Field Manual, or made before a Combat Status Review Tribunal,
				Administrative Review Board, or comparable review board.
								(5)Attorneys
								(A)In
				generalFor the purposes of habeas corpus proceedings under this
				section only, a covered individual shall be represented by an attorney if the
				attorney—
									(i)is retained by or
				on behalf of the covered individual or appointed by the District Court solely
				to provide assistance during the course of such proceedings;
									(ii)has been
				determined to be eligible for access to classified information that is
				classified at the level Secret or higher, as required, and has signed the
				appropriate nondisclosure agreement for access to such classified information;
				and
									(iii)has signed a
				written agreement to comply with all applicable regulations or instructions for
				attorneys in habeas corpus proceedings before the District Court, including any
				rules of court for conduct during the proceedings.
									(B)Classified
				informationAny attorney for a covered individual—
									(i)shall protect any
				classified information received by or made known to such attorney during the
				course of representation of the covered individual in accordance with all
				applicable law governing the protection of classified information; and
									(ii)may not divulge
				such information to any person not authorized to receive such information,
				including a covered individual.
									(6)Video
				hearingsThe District Court shall not require the physical
				presence of a covered individual for the purpose of any proceeding under this
				section, including any oral testimony or evidentiary hearing, although the
				District Court in its discretion may permit a detainee to participate in
				certain proceedings through available technological means, if appropriate and
				consistent with the procedures for the protection of classified information and
				national security under this section and with the conduct of military and
				intelligence operations.
							(e)Exhaustion of
				military commission procedures and stay pending executive transfer
				efforts
							(1)Stay of
				applications pending military commissionsAny application for
				habeas corpus that is pending on or after the date of enactment of the
				Detention of Unprivileged Enemy Belligerents
				Act by or on behalf of a covered individual against whom charges
				have been sworn under chapter 47A of title 10 shall be stayed pending
				resolution of the proceedings under chapter 47A of title 10.
							(2)Habeas
				procedures for persons convicted by final judgment of a military
				commission
								(A)In
				generalSubject to the restrictions under sections 950g and 950j
				of title 10, an application for a writ of habeas corpus by or on behalf of a
				covered individual in custody pursuant to a final judgment of a military
				commission shall not be considered until the applicant has exhausted the
				remedies available under chapter 47A of title 10.
								(B)Remedies not
				exhaustedA covered individual shall not be determined to have
				exhausted the remedies available under chapter 47A of title 10, within the
				meaning of this section, if the covered individual has the right under chapter
				47A of title 10 to raise, by any available procedure, the question presented in
				an application for a writ of habeas corpus.
								(C)LimitationsAn
				application for a writ of habeas corpus by or on behalf of a covered individual
				in custody pursuant to the judgment of a military commission under chapter 47A
				of title 10 shall not be granted with respect to any claim that was adjudicated
				on the merits in military commission proceedings under chapter 47A of title 10
				or that could have been raised before the military commission, except where the
				commission was without jurisdiction to impose such a judgment.
								(D)Scope of
				reviewSubject to the restrictions under subparagraph (C), in
				reviewing any other claim on an application for a writ of habeas corpus on
				behalf of a covered individual in custody pursuant to the sentence of a
				military commission under chapter 47A of title 10, the District Court shall
				apply the same deference applicable to a court reviewing an application on
				behalf of a person in custody pursuant to the sentence of a court
				martial.
								(3)Stay pending
				executive transfer effortsAny application for habeas corpus that
				is pending on or after the date of enactment of the
				Detention of Unprivileged Enemy Belligerents
				Act by or on behalf of a covered individual who has been
				designated for transfer or release to another country, shall, upon a
				representation by the attorney for the Government that good faith efforts are
				being made to facilitate such transfer or release by the Executive branch, be
				stayed pending resolution of such transfer or release efforts.
							(f)Limits on
				second or successive applications
							(1)In
				generalA claim presented in a second or successive application
				for habeas corpus under this section that was presented in a prior application
				shall be dismissed.
							(2)Claims not
				included in prior applicationA claim presented in a second or
				successive application for habeas corpus under this section that was not
				presented in a prior application shall be dismissed unless—
								(A)the factual
				predicate for the claim could not have been discovered previously through the
				exercise of due diligence; and
								(B)the facts
				underlying the claim, if proven and viewed in light of the evidence as a whole,
				would be sufficient to establish by clear and convincing evidence that no
				reasonable factfinder would have found that the covered individual was lawfully
				detained.
								(3)Procedures for
				second and successive applications
								(A)In
				generalThe District Court may only consider a second or
				successive application for habeas corpus under this section if the court
				determines that the covered individual makes a prima facie showing that the
				application satisfies the requirements under paragraph (2) for consideration of
				a second or successive application for habeas corpus.
								(B)AppealThe
				Government may take an interlocutory appeal from a decision by the District
				Court to grant consideration of a second or successive habeas corpus
				application under this paragraph to the United States Court of Appeals for the
				District of Columbia Circuit. The District Court shall stay proceedings pending
				the decision on an interlocutory appeal.
								(g)Release
							(1)Covered
				individuals ordered released
								(A)In
				generalNo court shall order the release of a covered individual
				into the United States, its territories, or possessions.
								(B)Visas and
				immigrationThe Secretary of State shall not issue any visa and
				the Secretary of Homeland Security shall not admit or provide any type of
				immigration status to a covered individual described in subparagraph (A) that
				may permit the covered individual to enter, be admitted, or otherwise be at
				liberty in the United States.
								(C)ParoleNeither
				the Attorney General or the Secretary of Homeland Security may parole into the
				United States any alien who, as of January 1, 2009, was being detained by the
				Department of Defense at Guantanamo Bay Naval Base.
								(2)Transfer
								(A)In
				generalIf the District Court grants an application for a writ of
				habeas corpus and orders the release of a covered individual, the covered
				individual shall be released into the custody of the Department of Homeland
				Security for the purpose of transferring the individual to the country of
				citizenship of the individual or to another country. If custody by the
				Department of Homeland Security is not practicable, or the President or a
				designee of the President determines that alternative custody pending release
				is more appropriate, the covered individual may be released into the custody of
				an alternative department or agency of the Federal Government selected by the
				President or such designee.
								(B)TransferAn
				individual in the custody of the Department of Homeland Security or an
				alternative department or agency pursuant to subparagraph (A) shall be housed
				separately from aliens detained as unprivileged enemy belligerents by the
				Department of Defense and in a manner consistent with the safety and security
				of United States personnel and citizens. A transfer made pursuant to
				subparagraph (A) shall be effected as expeditiously as possible and in a manner
				that is consistent with the policy set out in section 2242 of the Foreign
				Relations Authorization Act, Fiscal Years 1998 and 1999 (subdivision B of
				division G of Public Law 105–277; 8 U.S.C. 1231 note), and with the national
				security interests of the United
				States.
								.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 153
			 of such title is amended by adding at the end the following new item:
				
					
						2256. Habeas corpus review for certain unprivileged enemy
				belligerents.
					
					.
			4.Limitation on
			 habeas corpus review for detained aliens awaiting status determination under
			 law of warSection 2241(e) of
			 title 28, United States Code, is amended by adding at the end the following new
			 paragraph:
			
				(3)No court, justice, or judge shall
				have jurisdiction to hear or consider an application for a writ of habeas
				corpus filed by or on behalf of an alien detained by the United States who is
				awaiting a status determination under the law of war, except in the case of
				undue
				delay.
				.
		
